J-A26005-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

S.C.B.                                         IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellant

                       v.

J.S.B.

                            Appellee                No. 636 MDA 2017


                 Appeal from the Order Entered March 16, 2017
              In the Court of Common Pleas of Cumberland County
                     Civil Division at No(s): 2016-CV-00825


BEFORE: BOWES, OLSON, AND RANSOM, JJ.

JUDGMENT ORDER BY BOWES, J.:                    FILED OCTOBER 02, 2017

         S.C.B (“Mother”) appeals the March 16, 2017 order that granted two

motions for reconsideration filed by J.S.B. (“Father”) and revised the final

custody orders entered on August 3, 2016, and November 4, 2016,

respectively.1 As the trial court lacked authority to reconsider the custody

orders under the procedural posture of this case, we vacate the nugatory

order purporting to grant relief.

         I.W.B. was born during 2014 of the marriage between Mother and

Father. On February 11, 2016, Mother filed a complaint for custody against

____________________________________________


1
  On the same date, the trial court entered an order appointing Samuel
Andes, Esquire as guardian ad litem for the parties’ minor son, I.W.B. As
that order is not before us on appeal, we do not disturb it.
J-A26005-17



Father that requested shared legal custody and primary physical custody of

their son. Over the ensuing six months, Mother exercised primary physical

custody of I.W.B. pursuant to a series of interim orders.          Father was

awarded supervised partial physical custody that was administered by

Catholic Charities for a fee of $50 per hour. Following the custody trial, on

August 3, 2016, the trial court entered a final custody order awarding

Mother primary physical custody.      Father was granted periods of partial

physical custody. The parties continued to share legal custody.

      Father did not appeal the custody order. Instead, he made a tactical

decision to request reconsideration of the order pursuant to Pa.R.C.P.

1930.2.     In pertinent part, Father requested that the court modify the

custody order to reflect, inter alia, that he is entitled to exercise custody on

the first, third, and, where applicable, fifth weekends of the month and

award him $3,015 as reimbursement for the cost of his supervised custody

of I.W.B.    While Father’s motion for reconsideration was timely filed, the

court failed to grant reconsideration expressly within the thirty-day appeal

period.   Instead, four days after the appeal period expired, the trial court

issued an order and rule to show cause why the requested relief should not

be granted. Thereafter, the issue of reconsideration stalled.

      The contentious litigation continued, however, and on November 4,

2016, the trial court made minor adjustments to the custody schedule based

upon the parties’ October 25, 2016 conciliation conference.           As those

                                     -2-
J-A26005-17



adjustments did not address Father’s initial request for reconsideration, and

apparently still oblivious to the consequences of requesting reconsideration

pursuant to Rule 1930.2, on December 2, 2016, Father filed a second motion

for reconsideration seeking relief identical to his first entreaty. That motion

was filed within thirty days of the November 4, 2016 order, but, again, the

trial court failed to grant reconsideration expressly within the thirty-day

appeal period, which expired on December 5, 2016. Instead, on December

6, 2016, the court issued another rule to show cause why the requested

relief should not be granted.

      Finally, on March 16, 2017, the trial court entered the above

referenced order purporting to grant the relief Father requested in his

motions for reconsideration of the orders entered on August 3, 2016, and

November 4, 2016, respectively. This timely appeal followed.

      Mother contends, inter alia, that the trial court lacked authorization to

grant either of Father’s motions for reconsideration. We agree.

      The applicable law is settled, “[t]he trial court may consider a motion

for reconsideration only if the motion for reconsideration is filed within thirty

days of the entry of the disputed order.” See PNC Bank, N.A. v. Unknown

Heirs, 929 A.2d 219 (Pa. Super. 2007) (citation omitted). However, “[t]he

mere filing of a motion for reconsideration . . . is insufficient to toll the

appeal period.”     Id.   Where, as here, “the trial court fails to grant

reconsideration expressly within the prescribed 30 days, it loses the power

                                      -3-
J-A26005-17



to act upon both the motion and the original order.” Id.           Furthermore,

assuming, arguendo, that either of the trial court’s rules to show cause were

timely, such orders do not constitute an express grant of reconsideration.

See Cheathem v. Temple University Hosp., 743 A.2d 518, 520-521

(Pa.Super. 1999) (“A customary order and rule to show cause fixing a

briefing schedule and/or hearing date, or any other order except for one

‘expressly granting’ reconsideration, is inadequate.”).     Thus, by failing to

expressly grant either of Father’s motions for reconsideration within the

thirty-day appeal period, the trial court divested itself of the authority to act

upon them.2

       The order entered on March 16, 2017, is vacated.              Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/2/2017


____________________________________________


2
  Under the correct application of Rule 1930.2(b) and(c), a trial court has
thirty days from the entry of the underlying order to expressly grant the
motion for reconsideration, which tolls the appeal period and carves a 120-
day period for the court to render its reconsidered decision.



                                           -4-